t c memo united_states tax_court bruce edward haddix and rae ann haddix petitioners v commissioner of internal revenue respondent docket no 19647-13l filed date bruce edward haddix and rae ann haddix pro sese cindy l wofford for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented motion to dismiss on the ground that the petition was not filed within the time prescribed by section d or sec_7502 as explained below we will grant respondent’s -2- motion to dismiss as supplemented background on date respondent mailed petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination informing petitioners that respondent would proceed with the collection by levy of petitioners’ unpaid federal_income_tax for and on date petitioners filed a petition with this court seeking review of respondent’s proposed collection action the petition arrived at the court in a properly addressed envelope a mailing label was affixed to the center of the envelope the top right corner of the label bore among other things the following dollar_figure date of sale apc on date a hearing was held on the motion to dismiss following the hearing respondent filed a first supplement to the motion to dismiss on date a second hearing was held mr wagener a senior unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure manager with the u s postal service testified at the second hearing he identified the writing in question as digital postage purchased at a self-service u s postal service kiosk u s postal service kiosk in mansfield texas he explained that similar to private postage meters u s postal service kiosks are devices that allow mailers to purchase and print postage directly onto mailing labels he further explained that the dollar_figure price on the mailing label in question indicated the amount of postage purchased the date indicated the date that the dollar_figure of postage was purchased and the figure was a serial number used by the u s postal service for accounting purposes according to mr wagener a piece of mail bearing u s postal service kiosk indicia will be processed and mailed if it is deposited in the mail or presented for mailing on or after the date shown in the indicia following the second hearing respondent filed a second supplement to the motion to dismiss and petitioners filed a response to respondent’s first and second supplements mr wagener has worked in u s postal service mail processing and distribution centers for over years in a number of managerial and nonmanagerial capacities discussion i jurisdiction generally the tax_court is a court of limited jurisdiction sec_7442 and may exercise jurisdiction only to the extent expressly authorized by congress 127_tc_109 81_tc_879 questions of jurisdiction are fundamental and whenever it appears that this court may lack jurisdiction that question must be addressed 35_tc_177 we have jurisdiction to determine whether we have jurisdiction stewart v commissioner t c pincite estate of young v commissioner t c pincite 69_tc_999 ii jurisdiction to review the collection action determination a timely petition in a collection review action involving a proposed levy this court’s jurisdiction under sec_6330 depends on the issuance of a notice_of_determination by the internal_revenue_service office of appeals and the filing by the taxpayer of a timely petition sec_6330 122_tc_258 117_tc_122 116_tc_263 114_tc_492 see rule b see generally rules if the office of appeals issues a valid notice_of_determination to a taxpayer but the taxpayer files an untimely petition then the court will and must dismiss the action for lack of jurisdiction weber v commissioner t c pincite because petitioners are invoking the court’s jurisdiction they bear the burden of proving that the petition was timely filed see maddox v commissioner tcmemo_2009_241 b sec_6330 and sec_7502 sec_6330 provides that the taxpayer will have days following the issuance of the notice_of_determination to file a petition for review with the court sec_7502 however provides some relief from the strict 30-day requirement in cases where the petition is mailed within the 30-day period but received for filing after the expiration of that period under sec_7502 the date of mailing is deemed to be the date of filing if certain requirements are met sec_7502 provides that timely mailing shall be treated as timely filing if a petition is delivered to this court by u s mail after the time prescribed for its filing and the u s postal service postmark date affixed to the envelope is within that time sec_7502 authorizes the secretary to prescribe regulations for determining whether and to what extent the timely_mailing_rule of sec_7502 will be applied to non-u s postal service postmarks 69_tc_896 extrinsic evidence is admissible to prove the date of mailing only where an envelope lacks a postmark or the postmark is illegible 68_tc_354 hendley v commissioner tcmemo_2000_348 however the court will not look behind a legible postmark whether it be a u s postal service or non-u s postal service postmark 70_tc_712 iii analysis a timing of filing the motion to dismiss for lack of jurisdiction is inconsequential at the outset we deal with petitioners’ argument that they are entitled to a decision because respondent filed an untimely motion to dismiss for lack of jurisdiction on date which was more than days after the filing of the petition on date petitioners’ position is without merit the tax_court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time estate of young v commissioner t c pincite thus a motion to dismiss for lack of jurisdiction may be filed at any time accordingly petitioners’ argument that respondent’s motion to dismiss was filed late is inapposite b petitioners’ claim for sec_7502 relief also fails the notice_of_determination was mailed to petitioners on date and the applicable 30-day period expired on date the petition was filed on date days after the mailing of the notice_of_determination thus petitioners missed the deadline of date--leaving sec_7502 as their only recourse petitioners argue that under sec_7502 their petition should be deemed filed on date because according to them it was mailed on that date respondent disagrees respondent argues that a date affixed by a u s postal service kiosk constitutes a postmark for purposes of sec_7502 and that because the envelope containing petitioners’ petition bore an date postmark the petition was not timely mailed alternatively respondent argues that even if we were to find that the markings in question do not constitute a postmark for purposes of sec_7502 petitioners have nevertheless failed to carry their burden of proving that the petition was timely mailed and that consequently we lack jurisdiction to review the determination to proceed with the collection action we agree with respondent that we must dismiss this case for lack of jurisdiction because of the absence of a timely petition we need not address whether the markings in question constitute a postmark for purposes of sec_7502 because the existence or nonexistence of an date postmark does not affect the outcome in this case we must in other words dismiss the case for lack of jurisdiction under either scenario for instance if the markings constitute a postmark sec_7502 offers no comfort to petitioners because they failed to satisfy the threshold prerequisite to the application of section 7502--a timely postmark if on the other hand the markings do not constitute a postmark thereby opening the door for extrinsic proof by petitioners that their petition was mailed on or before date petitioners have nevertheless failed to carry their burden of proving that the petition was timely mailed petitioners in fact chose not to attend the hearings or provide documentation from the u s postal service ie certified mail receipt or other persuasive evidence establishing that they mailed the petition on or before date the only evidence of mailing that petitioners presented is a copy of a bank statement--attached to their response to respondent’s motion to dismiss--showing a credit card charge on date a m this evidence alone is clearly not sufficient to prove that they mailed the petition by the date date in sum petitioners have failed to prove that the petition was mailed on or before date since the petition was not filed or treated as filed within the statutorily prescribed period we lack jurisdiction to review the determination to proceed with the collection action in the notice_of_determination and the case must be dismissed in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
